Order entered April 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01640-CV

                         IN RE LAKEITH AMIR SHARIF, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-7655

                                           ORDER
       The Court has before it relator’s request for the return of exhibits, motions, and a request

for judicial notice that were filed in this case. The Court DENIES the request.


                                                      /s/   MICHAEL J. O'NEILL
                                                            JUSTICE